—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered November 2, 2001, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
Defendant pleaded guilty to the crime of criminal contempt in the first degree for violating the terms of an order of protection. County Court deferred sentencing, placed defendant on interim probation for 12 months and imposed certain conditions, including that defendant remain at a halfway house and enroll in an alcohol treatment program. Thereafter, a violation of probation was filed alleging that defendant violated various terms of probation. Defendant admitted to violating the terms of his probation and County Court revoked defendant’s interim probation and sentenced him to a prison term of 1 to 4 years. Defendant appeals, contending that the sentence imposed was harsh or excessive. Given defendant’s history of his inability to abide by probation conditions, we are unpersuaded that the sentence imposed was harsh or excessive (see People v Gili, 300 AD2d 696; People v Gotham, 284 AD2d 578).
Cardona, P.J., Her cure, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.